                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION

CRYSTAL THOMAS, et al.,

                          Plaintiffs,                                Case No. 19-11046

v.                                                                   Honorable Thomas L. Ludington

NATHANIAL FARR, et al.,

                  Defendants.
_______________________________________/

         OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Plaintiffs filed their complaint on April 10, 2019 alleging unlawful detainment of Plaintiff

Crystal Thomas, unlawful detainment of Plaintiffs Mr. Ford, LT 1, and LT 2, Thomas’ sons, and

unreasonable search of their home. ECF No. 1. The alleged detainment and search occurred on

November 30–December 1, 2018. The original complaint named Aaron Bauman and John Doe

Michigan State Police Officers 1-20 as Defendants. Id. at PageID.1. Defendant Aaron Bauman

filed a motion to dismiss on June 14, 2019 and Plaintiffs filed an amended complaint on July 5,

2019. The amended complaint did not list Defendant Bauman as a defendant. Accordingly,

Defendant Bauman’s motion to dismiss was granted on July 9, 2019. ECF No. 9.

        Plaintiffs’ amended complaint named the following Defendants: Nathanial Farr, Trooper

Wickersham, Kelly Lambert, Sergeant Lewis, Trooper Hoffman, Trooper Zecina, Trooper Taylor,

Trooper Lubelan, Trooper Pinkerton, Trooper Miller, Lieutenant McComb, William Ardnt,

Lieutenant Sosinki, and David Murchie. ECF No. 8.1 Plaintiffs allege three claims. In Count I,



1
 Some titles and names of Defendants are missing or spelled incorrectly in the caption of the amended complaint.
According to Defendants’ affidavits. The correct info is: Detective Nathanial Farr, Trooper Elizabeth Wickersham,
Trooper Kelly Lambert, Squad Sergeant Dan Lewis, Sergeant Derek Hoffman, Sergeant Robert Ziecina, Trooper
Plaintiff Thomas alleges she was unlawfully detained in violation of the Fourth Amendment by

Defendants Farr and Wickersham. In Count II, Plaintiffs Ford, LT 1, and LT 2 allege they were

unlawfully detained by Defendants Miller, Pinkerton, Lubelan, Taylor, Zecina, Hoffman, Murchie,

Lewis, Lambert, Arndt, Sosinki, and McComb. In Count III, all Plaintiffs allege their Fourth

Amendment right to be free from unreasonable searches was violated by Defendants Miller,

Pinkerton, Lubelan, Taylor, Zecina, Hoffman, Lewis, Lambert, Ardnt, Sosinki, and McComb.

Defendants answered the amended complaint on October 21, 2019 and filed a motion for summary

judgment based on qualified immunity on October 25, 2019. ECF Nos. 19, 21. The response and

reply were timely filed. ECF Nos. 24, 26. By way of background, discovery is to be completed by

May 5, 2020, the dispositive motion deadline is June 5, 2020, and jury trial is set for October 13,

2020. ECF No. 25. As explained below, Defendants’ motion for summary judgment for qualified

immunity will be granted in part and denied in part.

                                                           I.

         Defendants filed a motion for summary judgment seeking a determination of qualified

immunity. To date, no discovery has occurred. ECF No. 24 at PageID.335. Accordingly, the

following facts are based on police reports and affidavits submitted by Plaintiffs and Defendants

as exhibits to the motion, response, and reply. On November 28, 2018, Saginaw County and

Michigan State Police Troopers responded to an armed robbery call. Victims, KMY and JDU2

explained they planned to meet with DMF3 at a barbershop in Saginaw to purchase a gun from

him. ECF No. 21-2 at PageID.212-214. Instead, DMF used the gun to rob KMY and JDU. Id. The



Casey Taylor, Trooper Daniel Lubelan, Trooper Andrew Pinkerton, Trooper Derek Miller First Lieutenant Brian
McComb, Detective Sergeant William Ardnt, David Sosinki, and Detective Trooper David Murchie.
2
  Both victims were minors at the time of the incident. Even though their full names are provided in the police reports,
their initials will be used for this order. Neither is a party in this case.
3
  DMF was also a minor at the time the events occurred, so his initials will be used as well. He is not a party in this
case.

                                                         -2-
victims identified DMF as the suspect in a photo line-up and Saginaw County District Judge

Fichtner authorized a search warrant for DMF on November 30, 2018 at his last known address.

Id. at PageID.212, 220. DMF’s last known address was his mother’s house. ECF No. 21 at

PageID.184.

                                                      A.

       Saginaw County Probation officer Keith Pretzer advised Sergeant Rivard “that [DMF] was

on probation for strong armed robbery which occurred in September 2018. His bond was paid by

his mother and he was released. He was no longer attending school and had absconded from

probation resulting in a warrant for his arrest.” Id. at PageID.219. Sergeant Arndt “completed a

Warrant Service Risk Assessment Matrix . . . with a score of 95” (out of 100). Id. at PageID.220.

A score of 31 is considered high risk. ECF No. 21-4 at PageID.237. “Due to the high risk of the

suspect being armed and his previous criminal history, the Michigan State Police Emergency

Support Team [‘E.S. Team’] was activated” to execute the search warrant. Id. at PageID.212. The

search warrant identified DMF and

       all firearms (including ammunition, firearms cases/boxes, cleaning kits);
       documents that establish or tend to establish an ownership and or possessory and
       or occupancy link by any person to the above described location; cellular
       telephones and or computers and or data storage devices and the contents of such
       devices as well as any and all passwords or encryption codes associated with such
       devices; photographs that establish any possession and or use or [sic] a firearm;
       forensic evidence to include but not be limited to spent shell casings, and fired
       bullets; and any clothing described as Nike brand gray sweatpants and sweatshirt
       style clothes; and any vehicle present, or arrive during, the execution of the warrant;
       including any photographs of the interior and exterior of the above location.
       ECF No. 21-3 at PageID.232.

                                                 B.

       Detectives conducted surveillance of the property and of DMF’s mother, Crystal Thomas.

Trooper Farr followed Plaintiff Thomas from her work to a residence on Maplewood Avenue



                                                -3-
around 2:30 p.m. on November 30, 2018. ECF No. 21-2 at PageID.220. Trooper Farr declared that

he “did [ ] trail Plaintiff Thomas in an unmarked vehicle until other officers arrived and pulled her

over.” ECF No. 21-7 at PageID.250. The residence was Plaintiff Thomas’ sister’s house. ECF No.

24-3 at PageID.375. Trooper Wickersham stated that she “approached Plaintiff Thomas after she

had pulled up to a curb in front of a house and exited her vehicle. [ ] We did not pull her over. [ ]

We did not engage our flashing overhead lights.” ECF No. 21-6 at PageID.248. Detective Trooper

Murchie provided a similar declaration. “To avoid Thomas tipping off her son [DMF], detectives

conducted surveillance and I made contact with Thomas shortly after she left work at 2:30 p.m. [

] My partner, Tpr. Wickersham, and I approached Plaintiff Thomas after she had pulled into the

driveway of a house and exited her vehicle. I told her about the case and that her son was wanted

in connection with an armed robbery.” ECF No. 21-8 at PageID.253-255.

                                                      C.

       According to Detective Trooper Murchie, “Plaintiff Thomas agreed to speak with me about

her son. [ ] I requested Plaintiff Thomas wait with me while other officers began preparing to

execute a search warrant at her residence. She agreed to wait with me. [ ] She was cooperative and

answered questions freely.” ECF No. 21-8 at PageID.253-255. She was in an “unmarked state

vehicle, unhandcuffed, and we waited for the Emergency Support team (‘ES team’) to complete

work at Plaintiff Thomas’s residence.” Id. at PageID.255. A police report investigated by Detective

Trooper Murchie states that Ms. Thomas “was detained to prevent her from going to her home and

from calling the suspect to tip him off. I secured [Ms. Thomas] inside my unmarked vehicle.” ECF

No. 21-2 at PageID.220. According to Detective Trooper Murchie, “[s]he did not ask to leave or

demand to leave while [they] waited.” ECF No. 21-8 at PageID.255. That said, Plaintiff Thomas




                                                -4-
was not allowed to return to her residence during which the search warrant was being executed.

Id.

       In contrast to Murchie’s affidavit, Ms. Thomas declared she was told “you’re being

detained . . . your son committed an armed robbery” and she was asked to get in the front seat of

a police vehicle. ECF No. 24-3 at PageID.375. She felt that she did not have another option than

to go with the police officers. ECF No. 24-3 at PageID.375. At some point, they moved locations

from the street outside Thomas’ sister’s house to a parking lot “at an abandoned school.” Id. Ms.

Thomas explained to police that she had not seen her son, DMF, for a few days and expressed

concerns that he “has been acting out and hanging out with bad kids.” ECF No. 21-2 at PageID.220;

ECF No. 24-3 at PageID.375. She informed the police she has three other children at home, a 12

year old, a 15 year old, and a 19 year old. ECF No. 21-2 at PageID.220. She also explained that

DMF does not want to return to juvenile detention and she did not think he would surrender to

police. Id. DMF called Thomas while Thomas was in the police vehicle and she told him to turn

himself in. ECF No. 24-3 at PageID.375. She also stated that an officer said her son’s cell phone

location had been tracked to the other side of Saginaw from her home. ECF No. 24-3 at

PageID.375. Defendants contest this point in their reply. ECF No. 26 at PageID.391.

       Thomas asserted she offered the police officers a key to her house, but was told “they had

certain protocol they have to follow, which would entail smashing out the windows of my home

and breaking down the doors.” ECF No. 24-3 at PageID.376. Trooper Casey Taylor, a member of

the E.S. Team, attested that a “key was not available to us because Plaintiff Thomas refused to

return to the scene or answer calls from police and was uncooperative.” ECF No. 21-14 at

PageID.299. Regardless, “a key to make entry would not have been safe because [they] had reason

to believe the target suspect was armed and barricaded inside of the residence.” ECF No. 21-14 at



                                              -5-
PageID.299. It is unclear what Trooper Taylor bases her affidavit on because Thomas was with

police officers from 2:30 p.m. before the search warrant was executed until hours later when she

was allowed to leave the police station with her sons on the condition that she did not return home

until after the search was complete. Therefore, Trooper Taylor’s statements that Plaintiff Thomas

“refused to return to the scene” is illogical because she was told she could not return to the house.

Also, Taylor’s statement that Thomas “refused to . . . answer calls from police” contradicts other

police officers’ affidavits that Plaintiff Thomas was with police officers before and during the

beginning of the search. Therefore, the police would not need to call Plaintiff Thomas to speak

with her because she was already with police officers.

       Overall, Plaintiff Thomas was questioned for 30 minutes in the school parking lot. ECF

No. 24-3 at PageID.376. Then she was brought to the Buena Vista police station, left inside the

police vehicle for 45 minutes at the station, and then reunited with her children inside the station.

Id. Detective Trooper Murchie explained he “brought” Thomas to the Buena Vista Police

Department, which presumably means he drove her in the police vehicle. It is unclear what

happened to Thomas’ personal vehicle when she was brought to the police station.

                                                 D.

       Around 3:30 p.m. Defendants executed the search warrant at Thomas’ home with the

knowledge that three of her children were at home. ECF No. 21-2 at PageID.221. The E.S. Team

who executed the search warrant “conduct[ed] a surround-and-callout based on the likelihood of

children present inside the residence.” ECF No. 21-2 at PageID.222. Three males exited the

residence and “were detained.” Id. Mr. Ford “was wearing basketball shorts, no shirt, and slide-on

sandals” and was handcuffed immediately after exiting the house. LT 1 and LT 2 were wearing

“basketball shorts, slide-on sandals, and T-shirts with no coats.” ECF No. 24-2 at PageID.371. LT



                                                -6-
1, who was 15,4 was handcuffed but they did not have a third set of handcuffs to put on LT 2, the

12 year old. ECF No. 24-2 at PageID.371; ECF No. 24-3 at PageID.375. Squad Sergeant Lewis

asserted that “[a]ll three subjects were ordered back to the cover of the Bearcat, for their safety

and [that of the team], where they were detained and searched. [ ] All three subjects were placed

inside the warm Bearcat upon being detained.” ECF No. 21-13 at PageID.2953. The males were

initially “detained inside the Bearcat” and then transported “over to a Buena Vista PD vehicle . . .

where they were turned over to be taken to MSP detectives.” ECF No. 21-9 at PageID.278; ECF

No. 21-13 at PageID.295. Plaintiffs allege they were kept in the cold in t-shirts and slide on shoes

when it was 32 degrees outside. ECF No. 24-2 at PageID.371.

        There is conflicting information about what information E.S. Team members had regarding

DMF’s presence in the home. Trooper Miller “receive[d] the individuals as they exited Plaintiff

Thomas’s residence and search[ed] them.” ECF No. 21-10 at PageID.284. He recalls one of the

three males “tell [him] that his brother was in the residence” and a different male “telling [him]

that he was not sure how many people remained in the residence.” ECF No. 21-10 at PageID.285.

Trooper Pinkerton declared that “[t]he three subjects provided conflicting information as to the

whereabouts of the target suspect. This led the REACT team5 to believe he was still inside the

residence.” ECF No. 21-11 at PageID.289. Additionally, “other REACT team members

communicated to the team that they observed a subject still inside the residence.” ECF No. 21-11

at PageID.289; ECF No. 21-12 at PageID.292.

        The E.S. Team’s assertions conflict with Plaintiff Ford’s declaration that the “police asked

us if our other brother [DMF] was inside the house, and I told them several times, no, he was not


4
  Mr. Ford’s affidavit says LT 1 was 14 at the time of the incident, but Ms. Thomas’ affidavit provides the date of
birth for her children and LT 1 would have been 15 at the time.
5
  Defendants do not provide a definition of “REACT team,” but based on Defendant Pinkerton’s affidavit, he appears
to be referring to other members of the E.S. Team.

                                                       -7-
in the house, and that we hadn’t seen him in over a week.” ECF No. 24-2 at PageID.371. Mr. Ford

further stated that he was threatened with jail for harboring a fugitive and lying to police if they

found his brother. ECF No. 24-2 at PageID.372. He attested that LT 1 and LT 2 also told officers

that DMF had not been at the house in over a week and they did not know where he was. ECF No.

24-2 at PageID.372. Mr. Ford also stated a police officer told him that “if we end up in a shootout

with your brother and he dies, that’s on you.” ECF No. 24-2 at PageID.372.

                                                     E.

       Mr. Ford declared that he was detained during the search warrant and was not free to leave.

ECF No. 24-2 at PageID.372. He stated “the police took my brothers and I to the Buena Vista

police station where we were brought to a room where my mother had been detained, and we were

questioned further about my brother” for an hour and a half before being told they were allowed

to leave with their Mother. ECF No. 24-2 at PageID.372; ECF No. 24-3 at PageID.376. Detective

Trooper Murchie stated that the males’ handcuffs were removed once they arrived at the police

station. ECF No. 21-8 at PageID.255. Murchie asserted that after the three males were driven to

the police station, he asked them “if [DMF] was inside the house so [the search warrant] could end

peacefully and with the least amount of damage to the home as possible.” ECF No. 21-8 at

PageID.256. He was told DMF was not home. ECF No. 21-8 at PageID.256. All four Plaintiffs

were allowed to leave the police station but were not permitted to return home due to the ongoing

search. ECF No. 21-8 at PageID.256.

                                                F.

       Before the officers entered the house, “chemical munitions, MSP robots, and other tools

and tactics, [were used] in an attempt to persuade the suspect to exit the residence.” ECF No. 21-

2 at PageID.22. The timeline provided in the E.S. Team police report states “SL6 rounds (6) – 2



                                               -8-
to south windows, 2 to southeast, 2 to southwest,” “SL6 rounds,” “gas – 6 rounds with

announcements, east side, far east window,” “6 OC rounds, south side, through window,” “6 OC

rounds, south side,” “Bear cat dropping off [gas] injector”, “robot through window,” “CS Gas

through northeast window,” “another round deployed (4 rounds),” and “broke out window for

robot.” ECF No. 21-9 at PageID.281-282. No further explanation was provided.

                                                      G.

       After the residence was breached, “E.S. Team members and a tactical K-9’s entered the

residence and determined the suspect was not present.” ECF No. 21-2 at PageID.222. The police

report by Detective Trooper Murchie also states “due to the extensive damage of the residence and

the hazard from the chemical munitions detectives were only able to conduct a brief/cursory search

of the residence.” ECF No. 21-2 at PageID.223. As part of the search, a cut saw was used on the

floor because “[i]t appeared there was a void in the crawl space that [the E.S. Team] could not see

so the only way to consider the house totally clear was to confirm by cutting into the floor and

look into the crawl space.” ECF No. 21-12 at PageID.292. Sergeant Ziecina declared that he moved

“dressers and other items that had been knocked over by the armored vehicle’s ram on the

secondary search.” ECF No. 21-18 at PageID.311. Detective Trooper Farr “assisted other officers

in searching the home pursuant to search warrant” and “searched the home for weapons used in an

armed robbery the target suspect was suspected to have committed.” ECF No. 21-7 at PageID.251.

Two items were seized as a result of the search warrant, “(1) black pistol holster (2) 2 gold in color

bullets.” ECF No. 21-3 at PageID.235.

                                                 H.

       Detective Trooper Murchie’s report indicates “extensive damage” to the property,

including “siding, walls, windows, doors, floors, and contents.” ECF No. 21-2 at PageID.223. Two



                                                -9-
troopers took photos of the damage and they were uploaded to “the crime scene repository.” Id.

The E.S. Team report explains there was “extensive damage to the south side of the residence from

breaking out windows utilizing the bearcat. Also, extensive damage to window glass on north,

south and east sides. Plus, damage to floor by using the cut saw to gain access to hidden crawl

space area.” ECF No. 21-9 at PageID.282. The report notes that “[p]hotographs were taken and

uploaded to Digital Crime Scene.” Id. Squad Sergeant Lewis declared that “[n]early all damage to

the residence resulted from a series of progressive tactical actions taken in an attempt to encourage

the target suspect to exit the residence prior to the team making entry. . . . The only damage

resulting from the actual search of the residence . . . was the use of a cut saw to open a space into

what appeared to be a void or opening under a step down into a bedroom.” ECF No. 21-13 at

PageID.295-296. Defendants did not include pictures of the residence in their motion or reply.

       Plaintiffs’ response included nine pictures. The pictures show broken glass and window

screens on the floor next to boarded up plywood in the opening where a window once was. ECF

No. 24-1 at PageID.361. The pictures also show exposed interior wall studs, although it is unclear

if the studs were exposed before the search warrant. ECF No. 21-1 at PageID.361. There are

pictures of a bathroom that is structurally intact but it appears that the contents of a linen closet

were emptied onto the floor. Pictures of a living room and bedroom show broken blinds, boarded

up windows, and overturned furniture. ECF No. 21-1 at PageID.362, 363, 365. There is a picture

of the kitchen with a significant portion of the wall knocked down and a broken sliding door,

insulation, and drywall covering the entire kitchen floor. ECF No. 21-1 at PageID.367. There are

also at least two rooms with boarded up windows where light can be seen shining through,

indicating the boards may not fully cover the broken windows. ECF No. 24-1 at PageID.364, 366,

367. The picture of the front of the house shows the door and the two front windows boarded up.



                                               - 10 -
ECF No. 24-1 at PageID.368. The back of the house has a portion of the wall that was completely

destroyed and is half covered with plywood and half exposed insulation and support beams. ECF

No. 24-1 at PageID.369.

                                                              I.

        The residence was finally secured and police and third party Hammer Restoration left the

scene around 5:30 a.m. on December 1, 2018.6 ECF No. 21-2 at PageID.223. Plaintiff Thomas

returned to her home at 6:00 a.m. on December 1, 2018 and “saw that the home was completely

destroyed, with windows smashed out, doors knocked in, and the interior of [the] house in

shambles. The home was not livable, and several of [her] belongings were damaged or destroyed.”

ECF No. 24-3 at PageID.376. She also attached a list of $15,900 worth of property she stated was

damaged or destroyed during the search. ECF No. 24-3 at PageID.377-378.

        Two days later, Lieutenant McComb “contacted the homeowner Velma Roach and her

husband Malcolm [who] advised the residence was covered by AAA Insurance.” ECF No. 21-2 at

PageID.223. On December 14, 2018, MSP’s E.S. Team executed a second search warrant at a

different location and DMF was arrested. ECF No. 21-2 at PageID.224.

                                                       II.

        Defendants argue they are entitled to qualified immunity on all three claims. A motion for

summary judgment should be granted if the “movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The moving party has the initial burden of identifying where to look in the record for evidence

“which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.



6
 Some police officers refer to the dates in question as November 30 and November 31, 2018. See e.g., ECF No. 21-5
at PageID.239. However, November only has 30 days. Therefore, any reference to November 31, 2018 will be
construed to mean December 1, 2018.

                                                     - 11 -
Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the opposing party who must set out

specific facts showing “a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250 (1986) (citation omitted). The Court must view the evidence and draw all reasonable

inferences in favor of the non-movant and determine “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Id. at 251–52.

       Qualified immunity is “an immunity from suit rather than a mere defense to liability.”

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The doctrine protects government officials “from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818, (1982). “Qualified immunity balances two important interests—the need to hold

public officials accountable when they exercise power irresponsibly and the need to shield officials

from harassment, distraction, and liability when they perform their duties reasonably.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009).

       The existence of qualified immunity depends on whether a defendant’s actions violated

clearly established law. Id. at 243–44. “This inquiry turns on the ‘objective legal reasonableness

of the action, assessed in light of the legal rules that were clearly established at the time it was

taken.’” Id. at 244 (quoting Wilson v. Layne, 526 U.S. 603, 614 (1999)). “To be clearly established,

a right must be sufficiently clear ‘that every reasonable official would [have understood] that what

he is doing violates that right.’” Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012). “[E]xisting

precedent must have placed the statutory or constitutional question beyond debate.” Ashcroft v. al-

Kidd, 563 U.S. 731, 741 (2011). The Court has discretion regarding the sequence with which to

conduct the analysis. Pearson, 555 U.S. at 236. Thus, the Court may hold that a right is not clearly



                                                - 12 -
established law without first analyzing whether the relevant facts actually establish a constitutional

violation. Id. Qualified immunity protects “all but the plainly incompetent or those who knowingly

violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).

          “Once the qualified immunity defense is raised, the burden is on the plaintiff to demonstrate

that the officials are not entitled to qualified immunity.” Silberstein v. City of Dayton, 440 F.3d

306, 311 (6th Cir. 2006). The relevant inquiry is whether “it would be clear to a reasonable officer

that his conduct was unlawful in the situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202

(2001).

                                                   A.

          Plaintiffs Ford, LT 1, and LT 2 alleged that their Fourth Amendment right to be free from

unreasonable seizures was violated when they were (1) detained, handcuffed, and interrogated

outside their home and then (2) subject to additional detainment and interrogation by Defendant

Murchie. ECF No. 8 at PageID.70-72. Plaintiffs name Defendants Miller, Pinkerton, Lubelan,

Taylor, Zecina, Hoffman, Murchie, Lewis, Lambert, Arndt, Sosinki, and McComb as Defendants

in Count II. Id. at PageID.70. Defendants frame the constitutional question as whether “[w]hile

executing a valid search warrant, law enforcement officers do not violate an individual’s Fourth

Amendment rights to be free of unlawful seizures if the officers remove and detain the individual

during the duration of the search.” ECF No. 21 at PageID.181. Plaintiffs’ claim is broader than

Defendants suggest. Plaintiffs’ claim that their right to be free from unreasonable seizures was

violated both at their house during the execution of the search warrant and after they were removed

from the property and detained and questioned by Detective Trooper Murchie. The two theories

of the claim will be analyzed separately.




                                                 - 13 -
                                                   i.

        The first part of the analysis is whether Plaintiffs have a clearly established constitutional

right. The Fourth Amendment guarantees individuals the right to be free from unreasonable

seizures. Specifically, it says “[t]he right of the people to be secure in their persons, houses, papers,

and effects, against unreasonable searches and seizures, shall not be violated.” U.S. Const. amend.

IV. The Court clearly stated that “it must be recognized that whenever a police officer accosts an

individual and restrains his freedom to walk away, he has ‘seized’ that person.” Terry v. Ohio, 392

U.S. 1, 17 (1968). Accordingly, the “police must, whenever practicable, obtain advance judicial

approval of searches and seizures through the warrant procedure.” Terry v. Ohio, 392 U.S. 1, 21

(1968) (citations omitted). However, there are multiple exceptions to the rule, including consensual

encounters with police and Terry stops. See Florida v. Bostick, 501 U.S. 429, 437–40 (1991); Terry

v. Ohio, 392 U.S. 1, 21 (1968).

        Another exception is that occupants may be temporarily detained during the execution of

a search warrant. Florida v. Royer, 460 U.S. 491, 189–99 (1983) (citing Michigan v. Summers,

452 U.S. 692 (1981)). The Supreme Court has “recognized that ‘law enforcement officials have a

limited authority to detain occupants of a premises while a proper search is being conducted.’”

Duncan v. Jackson, 243 F. App’x 890, 896 (6th Cir. 2007) (quoting United States v. Bohannon,

225 F.3d 615, 616 (6th Cir. 2000)). The Supreme Court has explained that “[i]n assessing the

justification for the detention of an occupant of premises being searched for contraband pursuant

to a valid warrant, both the law enforcement interest and the nature of the ‘articulable facts’

supporting the detention are relevant. Most obvious is the legitimate law enforcement interest in

preventing flight in the event that incriminating evidence is found. Less obvious, but sometimes

of greater importance, is the interest in minimizing the risk of harm to the officers.” Michigan v.



                                                 - 14 -
Summers, 452 U.S. 692, 702 (1981). The Court later summarized a list of “law enforcement

interests that provide substantial justification for detaining an occupant: ‘preventing flight in the

event that incriminating evidence is found’; ‘minimizing the risk of harm to the officers’; and

facilitating ‘the orderly completion of the search,’ as detainees’ ‘self-interest may induce them to

open locked doors or locked containers to avoid the use of force.’” Muehler v. Mena, 544 U.S. 93,

98 (2005). “An officer’s authority to detain incident to a search is categorical; it does not depend

on the ‘quantum of proof justifying detention or the extent of the intrusion to be imposed by the

seizure.’” Muehler v. Mena, 544 U.S. 93, 98 (2005) (quoting Michigan v. Summers, 452 U.S. 692,

705 n.19 (2005)).

       The law enforcement officer’s authority to detain also includes “the authority to use

reasonable force to effectuate the detention,” i.e., use handcuffs. Muehler v. Mena, 544 U.S. 93,

98–99 (2005); Ramage v. Louisville/Jefferson Cty. Metro Gov’t, 520 F. App’x 341, 347 (6th Cir.

2013). An individual’s presence in a house when a valid search warrant is executed is sufficient

justification for police officers to detain and even handcuff the occupants temporarily.

Additionally, the detention does not have to occur in silence. The Sixth Circuit has explained that

“when officers execute a search warrant, they may question occupants during the search so long

as the questioning does not prolong the search.” United States v. Binford, 818 F.3d 261, 268 (6th

Cir. 2016). Therefore, the law outlining Plaintiffs’ right to be free from unreasonable seizures and

the exception for detentions during search warrants is clearly established.

       The second half of the analysis addresses whether the facts demonstrate that Plaintiffs

rights were violated during the detention at the house. In this case, law enforcement obtained a

search warrant for DMF and weapons at Plaintiffs’ house. The three males were found at the house

at the time of the search warrant’s execution. The law clearly establishes that Plaintiffs traditionally



                                                 - 15 -
have a right to be free from unreasonable seizures, but it also is equally clear that law enforcement

officers have the authority to detain and handcuff individuals found on the premises of a house

being searched. Therefore, Plaintiffs’ right to be free from unreasonable seizures is clearly

established, but the detention by police officers falls into a clearly established exception for

occupants during the execution of a search warrant. Accordingly, the law is actually clearly

established that Plaintiffs did not have a right to be free from seizure at the house because of an

exception to the Fourth Amendment in search warrant cases. There is no reason to review the facts

regarding the detention of the male Plaintiffs at the house because the police officers are entitled

to qualified immunity for their detention during the execution of the search warrant. Because those

officers are entitled to qualified immunity on the claim regarding detention and questioning of the

male Plaintiffs at house, Count II will be dismissed as against Defendants Miller, Pinkerton,

Lubelon, Taylor, Zecina, Hoffman, Lewis, Lambert, Arndt, Sosinki, and McComb.

                                                 ii.

       The second half of Plaintiffs’ Count II claim is whether their Fourth Amendment rights

were violated during the ongoing detention and interrogation conducted by Detective Trooper

Murchie away from the house. ECF No. 8 at PageID.71 (“Despite that they were not part of the

investigation against their brother D.M.F., they were . . . [subject to] continued detainment and

interrogation from Defendant Murchie.”).

       The same case law analyzed in Section II.A.i is applicable here. Plaintiffs have a Fourth

Amendment right to be free from unreasonable seizures unless an exception applies. In addition,

the Sixth Circuit has explained that “once the police officers removed [plaintiffs] from the home,

probable cause was required to support their continued detentions.” Marcilis v. Township of

Redford, 693 F.3d 589, 603 (6th Cir. 2012). Therefore, Plaintiffs prevail on the first part of the



                                               - 16 -
qualified immunity test—the law is clearly established that they have a right to be free of

unreasonable seizures when they are not suspects for a crime and they are not present in or near a

home where a search warrant is being executed.

       In order to determine if Defendant Murchie is entitled to qualified immunity, he must

establish that the facts show there is no constitutional violation. Here, discovery has not yet

occurred, so there is little information regarding Detective Trooper Murchie’s questioning of

Plaintiffs. Both parties admit that by the time Detective Trooper Murchie detained and interrogated

Plaintiffs, the male Plaintiffs were at the police station and no longer at the house where the search

warrant was being conducted. ECF No. 21-8 at PageID.255–56; ECF No. 24-2 at PageID.372;

ECF No. 8 at PageID.71. This information alone is sufficient to establish a potential violation of

Plaintiffs’ constitutional rights to be free from unreasonable seizures. Accordingly, Detective

Trooper Murchie’s motion for summary judgment based on qualified immunity on Count II will

be denied without prejudice due to insufficient facts that he did not violate Plaintiffs’ rights. See

Pecsi v. Doyle, 1991 WL 137597 at *3 (6th Cir. 1991) (“Due to the undeveloped factual record in

this case, we cannot conclude that the police officers deserved qualified immunity.”).

                                                 B.

       Plaintiff Thomas alleged that Defendants Farr and Wickersham detained her in violation

of her Fourth Amendment rights. ECF No. 8 at PageID.67. Defendants sought to dismiss

Defendant Wickersham due to her lack of personal involvement in detaining Plaintiff Thomas.

ECF No. 21 at PageID.204. Plaintiff “concur[ed] in dismissal without prejudice for Defendant

Wickersham only.” ECF No. 24 at PageID.343. Accordingly, due to the agreement between the

parties, Count I against Defendant Wickersham will be dismissed without prejudice. Because this

is Plaintiffs sole claim against Wickersham, she will be dismissed as a defendant. ECF No. 8.



                                                - 17 -
       Defendant Farr claims she is also entitled to qualified immunity. Defendants claim Plaintiff

“was briefly questioned . . . and voluntarily waited with Defendants” while the search warrant was

executed at her home. ECF No. 21 at PageID.181. In this instance, Plaintiff Thomas had a

constitutional right to be free from an unreasonable seizure when she was not suspected of criminal

behavior and was not present at the scene of the search warrant. The first question in a qualified

immunity analysis is whether Thomas’ right was clearly established. As discussed earlier, Plaintiff

Thomas has a clearly established right to be free from unreasonable seizure, especially when she

is not suspected of criminal behavior and was not present at the house during the search warrant.

See supra Subsection II.A.i.

       The next question is whether Defendant Farr violated Plaintiff’s constitutional rights when

she was not a suspect of criminal behavior and not present at the scene of the search warrant.

Defendant Farr averred he only tailed Thomas’ vehicle in an unmarked vehicle. ECF No. 21-7 at

PageID.250–51. Thomas, however, attested that two men were present in the vehicle in the parking

lot and asked her questions. ECF No. 24-3 at PageID.375. Detective Trooper Murchie (who is not

a listed defendant for this count) admits he was in the vehicle and asked Thomas questions. ECF

No. 21-8 at PageID.254–55. Defendants have provided no further information regarding who else

may or may not have been present in the police vehicle. It is also unclear whether Thomas

consented to answering questions from police officers. There are insufficient facts about Defendant

Farr’s involvement to establish there is not a genuine issue of material fact that he did not violate

Thomas’ right to be free from unreasonable seizure. Accordingly, Defendant Farr’s motion for

summary judgment on Count I will be denied without prejudice.

                                                 C.




                                               - 18 -
       Third, all four Plaintiffs allege Defendants Miller, Pinkerton, Lubelan, Taylor, Zecina,

Hoffman, Lewis, Lambert, Arndt, Sosinki, and McComb violated their Fourth Amendment right

to be free from unreasonable searches. ECF No. 8 at PageID.72. Defendants frame the

constitutional question as whether Defendants violated Plaintiffs’ rights “to be free of

unreasonable searches when a search is conducted pursuant to a valid search warrant [which]

requires a showing that the officers conducting the search acted unreasonably given the

circumstances,” in this case, “us[ing] gas and robots to breach the home and subdue the [armed]

gunman in order to execute a signed search warrant for the gunman and the house.” ECF No. 21

at PageID.181.

       The initial question for Defendants qualified immunity claim is whether Plaintiffs’ rights

to be free from unreasonable searches pursuant to a valid search warrant is clearly established.

Defendants do not deny that the “right to be free from unreasonable searches and seizures is clearly

established, and the reasonableness of a search or seizure is evaluated based on a totality of the

circumstances.” ECF No. 21 at PageID.199 (citations omitted); Ohio v. Robinette, 519 U.S. 33, 39

(1996); Terry v. Ohio, 392 U.S. 1, 8–9 (1968). The Supreme Court has also held that “officers

executing search warrants on occasion must damage property in order to perform their duty.” Dalia

v. United States, 441 U.S. 238, 258 (1979). However, “when officers have complied with the

Warrant Clause in obtaining authorization for a search, that does not insulate the search from

challenge.” Baranski v. Fifteen Unknown Agents of Bureau of Alcohol, Tobacco, & Firearms, 452

F.3d 433, 445 (6th Cir. 2006). Additionally, “‘the manner in which a warrant is executed’-

including the damage of property-‘is subject to later judicial review as to its reasonableness.’”

United States v. Whisnant, 391 F. App’x 426, 429–30 (6th Cir. 2010) (quoting Dalia v. United

States, 441 U.S. 238, 258 (1979)).



                                               - 19 -
       Plaintiffs have a clearly established right to have the search warrant executed in their home

conducted in a reasonable manner, including any destruction of property. At this time, the only

evidence available of the search are nine pictures from Plaintiffs showing significant damage to

the property (ECF No. 24-1), multiple police reports describing the extensive damage (ECF No.

21-9 at PageID.282; ECF No. 21-8 at PageID.269), and one police officer who averred that most

of the damage occurred in their efforts to encourage DMF to leave the house (ECF No. 21-13 at

PageID.295). Defendants have not identified sufficient facts to conclude that the search was

reasonable and therefore that they did not violate Plaintiffs’ rights. Defendants’ motion for

summary judgment on qualified immunity as to Count III will be denied without prejudice.

                                                III.

       Multiple Defendants requested that if their motion for summary judgment was not granted

in full, that they be dismissed due to lack of personal involvement in the alleged detentions and

unreasonable search. ECF No. 21 at PageID.204. The Sixth Circuit requires personal involvement

to impose 1983 liability on law enforcement officers. See Murphy v. Grenier, 406 F. App’x 972,

974 (6th Cir. 2011); Gibson v. Matthews, 926 F.2d 532, 535 (6th Cir. 1991). However, there are

insufficient facts at this juncture to dismiss defendants due to lack of personal involvement before

discovery has occurred. Defendants’ motion for summary judgment based on insufficient personal

involvement will be denied.

                                                IV.

       Accordingly, it is hereby ORDERED that Defendants’ motion for summary judgment,

ECF No. 21, is GRANTED IN PART AND DENIED IN PART WITHOUT PREJUDICE.

       As to Count I, it is ORDERED that Defendant Farr’s motion for summary judgment is

DENIED WITHOUT PREJUDICE.



                                               - 20 -
       It is further ORDERED that Count I is DISMISSED WITHOUT PREJUDICE as to

Defendant Wickersham. Defendant Wickersham is dismissed as a defendant.

       As to Count II, it is ORDERED that Defendants Miller, Pinkerton, Lubelon, Taylor,

Zecina, Hoffman, Lewis, Lambert, Arndt, Sosinki, and McComb’ motion for summary judgment

is GRANTED. Count II will be DISMISSED against Defendants Miller, Pinkerton, Lubelon,

Taylor, Zecina, Hoffman, Lewis, Lambert, Arndt, Sosinki, and McComb.

       It is further ORDERED that Defendant Murchie’s motion for summary judgment on Count

II is DENIED WITHOUT PREJUDICE.

       As to Count III, it is ORDERED that Defendants Miller, Pinkerton, Lubelan, Taylor,

Zecina, Hoffman, Lewis, Lambert, Arndt, Sosinki, and McComb’s motion for summary judgment

is DENIED WITHOUT PREJUDICE.



Dated: February 11, 2020                               s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States District Judge




                                          - 21 -
